      Case 1:20-cv-03677-LGS-KHP Document 387
                                          385 Filed 07/20/21
                                                    07/19/21 Page 1 of 3




Charles Low                                                                             via CM/ECF
+1 212 479 6859
chlow@cooley.com
                                                                     7/20/2021



July 19, 2021

The Hon. Katharine H. Parker
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007


Re: Nichols, et al. v, Noom, Inc., et al., Case No. 20-cv-3677 (LGS) (KHP): Letter Motion
    for Redaction of Hearing Transcript

Dear Judge Parker:

        Pursuant to Paragraph III.d of the Court’s Individual Practices, Defendants Noom, Inc and
Artem Petakov (“Noom”) respectfully request that the Court redact and seal limited portions of
the July 1, 2021 Hearing Transcript (ECF No. 372).

          During the hearing, the parties recited confidential information that Noom has produced
during discovery. The confidential information appears on the July 11, 2021 Hearing Transcript
at 9:5-12, 10:11-14, 11:5-8, 13:17, 15:18, 17:7-9, 17:23-18:1, 19:2, 8, and 11, 21:14-23, 22:9-17,
23:2-15, 26:8-14, 28:20-21, 29:19-20, 30:9-23, 51:7-13, 52:3-10, 54:3-5, 54:23-24, and 58:21-22.
Consistent with the Court’s Individual Practices to limit filings under seal to the information that
is strictly necessary to avoid harm to the designating party, Noom seeks to seal only the specific
confidential information described in the July 1 Transcript. As set forth below, these proposed
redactions are consistent with the Second Circuit’s opinions in Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110 (2d Cir. 2006) and Bernstein v. Bernstein Litowitz Berger & Grossman
LLP, 814 F.3d 132 (2d Cir. 2016).

        Pursuant to Lugosch, the Court must first assess whether the documents at issue are
“judicial documents.” 435 F.3d at 119. Once the Court has made that determination, it must assess
the weight of the presumption of public access to the documents under the common law and the
First Amendment, and then, it must weigh the presumption of public access against any competing
interests, such as the privacy interests of the party resisting disclosure. Id. at 119-20.

       While Noom does not contest that the July 1 Transcript is a judicial document, the
information it seeks to seal relates to material passed between the parties in discovery. As such,
the presumption of public access is low. Bernstein, 814 F.3d at 142 (documents “‘such as those
passed between the parties in discovery’ often play ‘no role in the performance of Article III
functions’ and so the presumption of access to these records is low”) (citation omitted); cf. In re

                             Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                  t: (212) 479-6000 f: (212) 479-6275 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 387
                                          385 Filed 07/20/21
                                                    07/19/21 Page 2 of 3




Hon. Katharine H. Parker
July 19, 2021
Page Two

Zyprexa Injunction, 474 F. Supp. 2d 385, 424 (E.D.N.Y. 2007) (“the documents at issue are not
litigation filings, but documents produced in discovery, to which the right of public access has not
attached”). Here, the confidential information in question concerns highly sensitive and closely
guarded executive level business strategy communications and user data that Noom disclosed to
Plaintiffs during discovery. Where, as here, redactions are applied narrowly only to specific
confidential business information that was designated as confidential under the applicable
protective order, courts have found the presumption of public access comparatively low and have
granted the party’s motion to seal. E.g., In re Keurig Green Mountain Single-Serve Coffee
Antitrust Litig., No. 14-md-2542, 2014 WL 12772236, at *2 (S.D.N.Y. Nov. 5, 2014) (sealing
information produced in discovery); Firmode (Int’l) Co. v. Int’l Watch Grp., Inc., No. 2008-4890,
2009 WL 3698137, at *2 (E.D.N.Y. Nov. 2, 2009) (collecting authorities sealing confidential
supplier and pricing information).

        Turning to the second portion of the Lugosch test, Noom has significant privacy interests
in the information at issue. That information reflects Noom’s competitively sensitive usage data
and high-level corporate strategy. Noom is a private company and public disclosure of such
sensitive information would be highly prejudicial and afford its competitors an unfair advantage
and poses a substantial risk of harm to Noom. Not surprisingly, this is precisely the type of
confidential, competitively-sensitive information that courts regularly approve for redaction. E.g.,
IBM v. Lima, No. 20-4573, 2020 WL 6048773, at *1-3 (S.D.N.Y. Oct. 13, 2020) (sealing hearing
transcript that reflected “non-public details of IBM’s revenues, . . . budget and performance”); In
re Keurig, 2014 WL 12772236, at *2 (sealing sales and customer data); Brookdale Univ. Hosp. &
Med. Ctr., Inc. v. Health Ins. Plan of Greater N.Y., No. 07-1471, 2008 WL 4541014, at *1
(E.D.N.Y. Oct. 7, 2008) (sealing internal cost and revenue data); Gelb v. AT&T Co., 813 F. Supp.
1022, 1035 (S.D.N.Y. 1993) (sealing internal financial information); see also Bernstein, 814 F.3d
at 143 (noting that the duty to protect confidential client information is a factor that weighs in favor
of sealing the material in question).

       Finally, Noom would note that this Court and Judge Schofield have previously ordered the
limited redaction and sealing of similar data in prior transcripts and filings. (See ECF Nos. 162,
237, 318 (ordering limited redaction of Noom’s user data in transcripts); ECF Nos. 184, 238, 267,
322, 325, 343, 355 (ordering sealing of filings containing Noom user data).)

       As such, Noom’s proposed redactions to the July 1 Hearing Transcript are appropriate and
narrowly tailored to protect its interests under Lugosch, 435 F.3d at 120, and Noom respectfully
requests that the Court redact and seal the identified portions therein.




                              Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                   t: (212) 479-6000 f: (212) 479-6275 cooley.com
       Case 1:20-cv-03677-LGS-KHP Document 387
                                           385 Filed 07/20/21
                                                     07/19/21 Page 3 of 3




 Hon. Katharine H. Parker
 July 19, 2021
 Page Three

        In accordance with the Court’s Individual Practices and the Southern District of New
 York’s Standing Order 19-mc-00583, Noom has filed this letter motion publicly on ECF and the
 proposed sealed documents contemporaneously under seal via ECF.

 Respectfully submitted,

 /s/ Charles Low
 Charles Low
 Counsel for Defendants Noom, Inc. and Artem Petakov




Having reviewed the proposed redactions, the Court finds that some
of the proposed redactions are overly broad and do not cover material
that, if disclosed, could cause competitive harm to Noom. For
instance, the terms "cancellation rate" and "conversion rate" on page
15 of the transcript need not be redacted. Further, the list of Noom
employees on page 52 of the transcript is not commercially sensitive
information that warrants redaction. These are merely examples.

Noom may submit revised redactions that are narrowly tailored to
preserve Noom's privacy and/or legitimate competitive interests.
Noom should endeavor to submit those narrowed redactions by no
later than July 27, 2021.

Accordingly, Noom's letter motion to seal (ECF No. 385) is denied
without prejudice.




Date: July 20, 2021




                              Cooley LLP 55 Hudson Yards New York, NY 10001-2157
                                   t: (212) 479-6000 f: (212) 479-6275 cooley.com
